DETAILED ACTION

This action is in response to the amendment filed on 12/14/20.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/14/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  See the attached initialed copy of the IDS where WO 202006996 is lined through and has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al. (U.S. Patent Application Publication 2010/0076394) in view of Yano et al. (JP 2008-104853 and see also the machine translation) and optionally further Schneider et al. (U.S. Patent 8,440,043) and/or Een et al. (U.S. Patent Application Publication 2011/0118689).
Regarding claim 1, Hayase discloses a method for making an elastomeric laminate, the method comprising steps of: rotating a pattern roll (62) about an axis of rotation extending axially in a cross direction, the pattern roll comprising: a bonding surface (comprising 62A, 62B, etc.); discrete first channels in the bonding surface (portion 62A of the pattern roll comprising pattern/bonding elements 62D wherein first channels having a depth are formed between each pair of pattern elements 62D), wherein the discrete first channels are circumferentially spaced apart from each other (pairs of 62D each defining a first channel are circumferentially spaced apart from each other around the pattern roll) and spaced apart from each other axially in the cross direction (pairs of 62D each defining a first channel are spaced apart from each other axially in the cross direction); and a number of protuberances (62B) extending axially in the cross direction between two of the discrete first channels (and including a protuberance extending axially in the cross direction between two, i.e. a circumferentially leading and trailing, of the discrete first channels); providing a pressing surface (63) adjacent the pattern roll; providing an elastic strand (23S, 24S, 42), wherein the elastic strand defines a first cross sectional area in an unstretched state; stretching the elastic strand, wherein the stretched elastic strand necessarily defines a second cross sectional area that is less than the first cross sectional area; advancing a first substrate (21S) and a second substrate (22S) with the stretched elastic strand between the first substrate and the second substrate in a machine direction on the pattern roll (Figure 15), wherein the stretched elastic strand extends through at least one discrete first channel (Figure 16); welding the first substrate and the second substrate together between the bonding surface and the pressing surface to create bonds (41) between the first substrate and the second substrate, wherein the bonds are 
Regarding claim 10, Hayase discloses a method for making absorbent articles, the method comprising steps of: rotating a pattern roll (62) about an axis of rotation extending axially in a cross direction, the pattern roll comprising: a bonding surface (comprising 62A, 62B, etc.); discrete first channels in the bonding surface (portion 62A of the pattern roll comprising pattern/bonding elements 62D wherein first channels having a depth are formed between each pair of pattern elements 62D), wherein the discrete first channels are spaced apart from each other circumferentially (pairs of 62D each defining a first channel are circumferentially spaced apart from each other around the pattern roll) and spaced apart from each other axially in the cross direction (pairs of 62D each defining a first channel are spaced apart from each other axially in the cross direction); and a number of protuberances (62B) extending axially in the cross direction between two of the discrete first channels (and including a protuberance extending axially in the cross direction between two, i.e. a circumferentially leading and trailing, of the discrete first channels); providing a pressing surface (63) adjacent the pattern roll; providing elastic strands (23S, 24S, 42), wherein each elastic strand defines a first cross sectional area in an unstretched state; stretching the elastic strands, wherein each stretched elastic strand necessarily defines a second cross sectional area that is less than the first cross sectional area; forming an elastomeric laminate by positioning the stretched elastic strands between a first substrate (21S) and a second substrate (22S), wherein the stretched elastic strands are separated from each other in the cross direction; advancing the elastomeric laminate in a machine direction on the pattern roll, wherein the 
As to the limitations in claims 1 and 10 of “a protuberance extending axially in the cross direction between two of the discrete first channels”, Hayase teaches a number of protuberances (62B) extending axially in the cross direction between two of the discrete first channels (and including a protuberance extending axially in the cross direction between two, i.e. a circumferentially leading and trailing, of the discrete first channels).  In the event it is somehow considered Hayase does not necessarily teach the limitation the following optional rejection is made.  It is well understood in the same art the protuberance (612) is a single protuberance extending axially in the cross direction across a plurality of stands (302) used for compressing the first substrate, the second substrate, and the elastic strands between the pressing surface and protuberance to simultaneously sever the stretched elastic strands (and including to weld the substrates) as evidenced by Schneider (Figure 7 and Column 13, line 4 to Column 14, line 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the number of protuberances taught by Hayase is a single protuberance extending axially in the cross direction between at least two of the discrete first channels spaced apart from each other in the cross direction (i.e. across a plurality of strands) as a simple 
As to the limitations in claim 1 of “partially wrapping the first substrate, the second substrate, and the stretched elastic strand on the pattern roll to cause the first substrate and the second substrate to press against each other and against the stretched elastic strand” and severing the stretched elastic strand “while the first substrate, the second substrate, and the elastic strand are partially wrapped on the pattern roll” and in claim 10 of “partially wrapping the elastomeric laminate on the pattern roll to cause the first substrate and the second substrate to press against each other and against the stretched elastic strands” and severing the at least one stretched elastic strand “while the elastomeric laminate is partially wrapped on the pattern roll” and claims 2 and 11, Hayase teaches the welding of and compressing of the first substrate and the second substrate together between the bonding surface of the pattern roll (62) and the pressing surface of another roll (63) with the stretched elastic strands therebetween wherein the stretched elastic strands extend through respective discrete first channels and while the first substrate and the second substrate and the elastic strands are on the pattern roll without expressly teaching partially wrapping the substrates and strands on the pattern roll.  Hayase further teaches the welding is ultrasonic (Paragraph 0201) without expressly teaching an anvil and ultrasonic horn.  Conventional ultrasonic welding by advancing the elastomeric laminate of the first substrate (1A), the second substrate (1B), and the stretched elastic strands (2) is between an anvil roll (22) comprising the bonding pattern (including discrete first channels having a depth are formed between each pair of pattern/bonding elements 22A) and an ultrasonic horn (21) and including partially wrapping the elastomeric laminate around/on the anvil roll with the use of guide rolls (23, 24) to prevent looseness including causing the first substrate and the second substrate to press against each other and against the stretched elastic strands and put the stretched elastic strands in the channels and including welding while the first substrate, the second substrate, and the elastic strand are partially wrapped on 
As to the limitations in claim 1 of “wherein the first sleeve defines a third cross sectional area that is less than the first cross sectional area and equal to or greater than the second cross sectional area;” and “wherein the severed elastic strand retracts and expands to create a frictional lock between the first sleeve and the severed elastic strand” and in claim 10 of “wherein each first sleeve defines a third cross sectional area that is less than the first cross sectional area and equal to or greater than the second cross sectional area” and “wherein the at least one severed elastic strand retracts and expands to create a frictional lock between the first sleeve and the at least one severed elastic strand”, Hayase teaches stretching the elastic strands which necessarily further comprises wherein for each elastic 
Regarding claims 5 and 14, Hayase teaches severing the elastic strand(s) fuses the strand(s) considered fused with the substrates (Paragraph 0204) which is considered a step of welding the first substrate together with the second substrate by compressing the first substrate and the second substrate between the pressing surface and number of protuberances (and including the protuberance).
Regarding claims 6, 7, 15, and 16, Hayase teaches the pattern roll (62) comprises an outer circumferential surface wherein the bonding surface (comprising 62A-62D) is defined by a plurality of bonding elements (62D) extending radially outward from the outer circumferential surface and wherein the number of protuberances (including the protuberance) (62B) comprises a portion of the bonding surface. 
Regarding claim 9, Hayase teaches the elastic strand comprises a plurality of filaments (Paragraph 0157).
Regarding claim 17, Hayase teaches a step of bonding (with adhesive Q) the first substrate and the second substrate together in the deactivated region (Paragraph 0196).  
Regarding claim 18, Hayase teaches further comprising steps of: providing an absorbent chassis (3) comprising a topsheet (32), a backsheet (33), and an absorbent core (34) disposed between the topsheet and the backsheet (Paragraph 0059), the absorbent chassis further comprising a first end region and an opposing second end region separated from each other by a central region, and having a longitudinal axis and a lateral axis; and bonding the first end region of absorbent chassis with the deactivated region of a first half of the elastomeric laminate (Figures 3, 6, 7, and 15).  
Regarding claim 19, Hayase further teaches a step of: bonding a second half of the elastomeric laminate with the second end region of the absorbent chassis (Figures 3, 6, 7, and 15).  

Regarding claim 26, Hayase teaches the bonding surface is defined by pattern elements (62D) extending radially outward from an outer circumferential surface of the pattern roll (62), wherein the bonding surface at the outer surface of the pattern elements is positioned at a first radial distance R1 from the axis of rotation, and the discrete first channels extend radially into the pattern elements from the bonding surface at the outer surface of the pattern elements to a first depth D1.
Regarding claim 27, Hayase teaches the protuberance(s) (62B) extends radially outward from the axis of rotation to a second radial distance R2, and wherein R2 > (R1 – D1) to sever the stretched elastic strands as (R1 – D1) is equal to the distance from the axis of rotation to the outer circumferential surface of the pattern roll (62) at the first channels and R2 is equal to the distance from the axis of rotation to the outer circumferential surface of the pattern roll at the protuberances/including the protuberances (62B).
Claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and optionally further Schneider and/or Een as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Ishikawa (WO 2016/047320 with U.S. Patent Application Publication 2017/0281417 from the same patent family used as a translation) or Ando et al. (U.S. Patent Application Publication 2006/0270302) or Koshijima et al. (U.S. Patent Application Publication 2018/0140473).
As to the limitation in claim 1 of “the pattern roll comprising: a bonding surface; discrete first channels in the bonding surface, wherein the discrete first channels are circumferentially spaced apart from each other and spaced apart from each other axially in the cross direction”, the limitation in claim 
Regarding claim 27, as noted above Hayase teaches the protuberance(s) (62B) extends radially outward from the axis of rotation to a second radial distance R2, and wherein R2 > (R1 – D1) to sever the stretched elastic strand so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the protuberance(s) (62B) taught by Hayase as modified by Yano and further Ishikawa or Ando or Koshijima and optionally further Schneider and/or Een extends radially outward from the axis of rotation to a second radial distance R2, and wherein R2 > (R1 – D1) as is the direction provided by Hayase for predictable severing of the stretched elastic strand by the protuberance.
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and optionally further Schneider and/or Een as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Een.  Additionally, claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and further Ishikawa or Ando or Koshijima and optionally  as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Een.  
Hayase is described above in full detail.  Hayase further teaches wherein the pattern roll further comprises a second discrete channel in the bonding surface (e.g. pairs of 62D are circumferentially spaced apart from each other around the pattern roll and in the cross direction so that circumferentially spaced as either before or after a first discrete channel is the second discrete channel), and further comprising the step of: welding the first substrate and the second substrate together between the bonding surface and the pressing surface to form bonds between the first substrate and the second substrate, wherein the bonds are separated from each other in the cross direction by the stretched elastic strand positioned in the second channel to form a second sleeve surrounding the stretched elastic strand.  As to the limitation of “wherein the second sleeve defines a fourth cross sectional area that is greater than the third cross sectional area”, Hayase does not expressly teach the second sleeve is of a cross sectional area different than that of the first sleeve.  However, as taught by Een the distance between bonds, and thus the cross section area, for each sleeve is selected to form a desired decorative pattern such as in the form of a letter (Paragraph 0143).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the second sleeve as taught by Hayase as modified by Yano and optionally further Schneider and/or Een and Hayase as modified by Yano and further Ishikawa or Ando or Koshijima and optionally further Schneider and/or Een defines a fourth cross sectional area selected to form a desired decorative pattern as taught by Een to include that is greater than the third cross sectional area and the resulting decorative pattern from such an area, it being noted there is no evidence of record the claimed cross sectional area is critical and Hayase does not teach away from the claimed cross sectional area (See MPEP 2144.05) and further regarding claims 4 and 13 the second sleeve as taught by Hayase guides the severed elastic strand along the machine .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and optionally further Schneider and/or Een as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Groitzsch et al. (U.S. Patent Application Publication 2004/0219854) or Martin et al. (U.S. Patent 8,377,554) or Ando ‘171 et al. (U.S. Patent Application Publication 2004/0230171).  Additionally, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and further Ishikawa or Ando or Koshijima and optionally further Schneider and/or Een as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Groitzsch or Martin or Ando.  
Hayase is described above in full detail.  Hayase teaches the elastic strands comprise for example Spandex fiber without expressly teaching a spin finish (Paragraph 0162).  A spin finish is conventionally applied in the spinning process to form the strands as evidenced by Groitzsch (Paragraph 0119).  Alternatively, it is known in the same art (for making absorbent articles including elastic strands) because Spandex fiber displays increases tackiness as compared to conventional, inelastic fibers Spandex fiber is provided with a spin finish of anti-tack composition/finishing oil to control the tackiness for winding, unwinding, and subsequent processing as taught by Martin (Column 1, lines 20-50 and Column 8, lines 20-23 and 38-42) or Ando ‘171 (Paragraph 0082).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastic strands taught by Hayase as modified by Yano and optionally further Schneider and/or Een and Hayase as modified by Yano and further Ishikawa or Ando or Koshijima and optionally further Schneider and/or Een comprise a spin finish as is conventionally applied in the spinning process to form the strands as evidenced by Groitzsch.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastic strands (and at minimum the portions between sleeves) as taught by Hayase as modified by Yano and optionally further Schneider and/or Een and .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and optionally further Schneider and/or Een as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Kobayashi et al. (U.S. Patent Application Publication 2012/0095429).  Additionally, claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase, Yano, and further Ishikawa or Ando or Koshijima and optionally further Schneider and/or Een as applied to claims 1, 2, 5-7, 9-11, 14-20, 26, and 27 above, and further in view of Kobayashi.  
Hayase is described above in full detail.  Hayase teaches bonding the first end region of absorbent chassis with the deactivated region of a first half of the elastomeric laminate (Figures 3, 6, 7, and 15) and bonding a second half of the elastomeric laminate with the second end region of the absorbent chassis (Figures 3, 6, 7, and 15).  In the event it is somehow considered Hayase does not necessarily teach the limitations of claims 18-20 regarding a (first) elastomeric laminate and a second elastomeric laminate the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first half of the elastomeric laminate and the second half of the elastomeric laminate as taught by Hayase as modified by Yano and optionally further Schneider and/or Een and Hayase as modified by Yano and further Ishikawa or Ando or Koshijima and optionally further Schneider and/or Een are separate laminates (e.g. by cutting (93) the laminate in two (102A, 102B) as shown in Figure 5 or by forming separate laminates (102A, 102B) as shown in Figure 9 of Hayashi) not only as a simple substitution of forming one type of laminate for a diaper in the art for another to achieve predictable results as evidenced by Kobayashi (Figures 5 and 9 .

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive.
In view of applicants amendments filed on 12/14/20 the previous 35 USC 112 rejection set forth in the Office Action mailed on 9/22/20 is withdrawn.  The claims as amended are fully addressed above.
Applicants argue, “However, in contrast to the Office Action’s assertion, the portions of the pattern roll between the embossing pins 62D appears to be contiguous. As such, Hayase is not understood to teach or suggest discrete first channels that are circumferentially spaced apart from each other and spaced apart from each other axially in the cross direction, as recited in claims 1 and 10. (emphasis added)”.
This argument is not persuasive wherein the claims are not commensurate in scope with this argument as none of the claims preclude the portions of the pattern roll between the embossing pins 62D are contiguous.  The bonding surface of the pattern roll taught by Hayase is not contiguous but defined by bonding pins/pattern elements (62D) these pattern elements further form discrete first channels in the bonding surface (portion 62A of the pattern roll comprising pattern/bonding elements 62D wherein first channels having a depth are formed between each pair of pattern elements 62D), wherein the discrete first channels are circumferentially spaced apart from each other (pairs of 62D each defining a first channel are circumferentially spaced apart from each other around the pattern roll) and spaced apart from each other axially in the cross direction (pairs of 62D each defining a first channel are spaced apart from each other axially in the cross direction).
Applicants further argue, “Here, it is respectfully submitted that the Office Action’s reasoning is conclusory”.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN L GOFF II/Primary Examiner, Art Unit 1746